EXAMINER COMMENTS
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on August 19, 2022.
It is noted with much appreciation, that applicants’ have incorporated the suggestions from the examiner’s last office action within the amendment of the latest submission.
A previous office action (dated May 12, 2022) objected to the title in the specification. This specification objection has been withdrawn in light of the rejoinder of process Claims 33 through 37 and 39 along with apparatus Claims 18 through 28, 30 and 31. The title as originally disclosed, accurately reflects the current invention as claimed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
In summary, Claim 18 was amended to incorporate the allowable subject matter of previous Claim 29.  The allowable subject matter of Claim 38 was rewritten in independent form to include Claim 18 and intervening Claim 27.  The manufacturing process of Claims 33 through 37 and 39 have been rejoined with apparatus Claims 18 through 28, 30, 31 and 38.  The process of Claim 33 includes all of the structure of Claim 18 and the process of Claim 39 includes all of the structure of Claim 38.  In performing an updated search for Claims 18 through 28, 30, 31 and 38, there was no burden to search for the process of Claims 33 through 37 and 39.
Accordingly, Claims 18 through 28, 30, 31 and 33 through 39 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896